DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-8 and 26-62 directed to elections non-elected without traverse.  Accordingly, claims 1-8 and 26-62 have been cancelled.

Allowable Subject Matter
Claims 9-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Fausset et al (US 6,579,496) teaches a method for inducing hyperthermia to treat a condition in a patient (see abstract), said method comprising: 
a. withdrawing blood from the patient (through a blood outflow catheter 14, wherein the blood outflow catheter 14 and blood return catheter 44 may be separate arterial and venous catheters or a single, double-lumen structure) and returning the withdrawn blood (through blood return catheter 44) to the patient to establish an extracorporeal flow circuit ( see Col. 8, lines 7-46);
b. heating blood passing through the extracorporeal circuit to raise the patient's body core temperature to a target body core temperature (of about 42 degrees Celsius) through heat exchanger 34 (see Col.4, lines 26-29 and Col. 8, lines 24-30);

d. maintaining the target body core temperature for a treatment period in the range from 1 hour to 3 hours (more specifically 2 hours) (see Col. 4, lines 29-30);
e. dialyzing the blood (such as through a parallel plate hemodialyzer) (see abstract and Col. 4, lines 20-25); 
f. detoxifying the blood by continuously passing it through a sorbent column (a sorbent-based detoxifier, such as sorbent-based hemodialyzer 30) (see Col. 4, lines 14-35 and Col. 8, lines 18-20); and 
g. after the treatment period has ended, cooling the blood until the body temperature has returned to 38°C (see Col. 4, lines 33-35).
Fausset et al does not disclose that the method for inducing hyperthermia includes temperature correcting the blood gases at the elevated core temperature.
In the analogous art of blood treatment systems, Spearman et al (US PGPub 2017/0246375) teaches a blood treatment system which includes a heat exchanger 300, which may be controlled to maintain the temperature of the water or gas circulating through external chamber 306 within a temperature range (such as any of the temperature ranges discussed above for heating the blood). One or more temperature sensors may be present within a fluid bath or other chamber for heating the water, fluid, or gas that flows through external chamber 306. One or more temperature sensors may also be within internal chamber 308, on the outside of external chamber 306, or anywhere that the temperature correlates to or measures the temperature of the fluid or 
However, the combination of Fausset et al and Spearman et al neither teaches nor fairly suggests a method for inducing hyperthermia to treat a condition in a patient, said method comprising withdrawing only a portion of patient’s blood from the patient using one of more cannula tighter control of blood chemistry;  heating blood passing through the extracorporeal circuit using a modular heater cooler at a rate of between 0.05°C/min to 0.15°C/min to raise the patient’s body core temperature to a target body core temperature (wherein the target body core temperature is a weighted average of indirect cerebral esophageal bladder, rectal and nasopharynx temperature); controlling the rate of heating and blood flow to within defined limits through the use of four or five pumps, thus controlling the blood flow based on the patient’s body size; and dialyzing . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Soykan et al (US PGPub 2013/0274642) discloses medical devices and systems that can provide dialysis treatment for a mammal as a stand-alone system or as part of a medical facility. The devices and systems can perform hemodialysis, hemofiltration, hemodiafiltration or peritoneal dialysis. The devices and systems include an electrodialyzer, chemical sorbents, electronic sensors, an electronic controller and a flow control apparatus (see [0001]). In addition, Soykan et al teaches a multimodal dialysis apparatus is provided for non-invasively monitoring serum potassium concentration in a subject undergoing a dialysis treatment. In any embodiment, the multimodal dialysis apparatus includes an extracorporeal flow path for transporting blood of a subject to a hemodialysis unit; at least one of an electrocardiogram sensor and an electromyogram sensor for detecting a change in muscle activity or nerve activity of the subject and for producing at least one electrical signal based on the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/JENNIFER WECKER/Primary Examiner, Art Unit 1797